December 22, 2010 Securities and Exchange Commission treet, NE Washington, DC 20549 Re: The Calvert Fund Form N-14 Reorganization of Calvert Short-Term Government Fund into Calvert Government Fund Ladies and Gentlemen: Transmitted is a Form N-14 for Calvert Government Fund, a series of The Calvert Fund, pursuant to Rule 488 of the Securities Act of 1933, with a proposed effective date of January 31, 2011. The purpose of the filing is to reorganize Calvert Short-Term Government Fund into Calvert Government Fund, both series of The Calvert Fund, a Massachusetts business trust. Please feel free to contact me at 301-657-7045 with any questions about this filing. Sincerely, /s/ Lancelot A. King Lancelot A. King Associate General Counsel cc: Valerie Lithotomos, Esq. Division of Investment Management Securities and Exchange Commission
